DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
	Claims 1-13 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	1.	Group I, claims 1-6, 9, drawn to a method for inducing the differentiation of hematopoietic stem cells, characterized in that the method comprises
(A)	1) a step of culturing pluripotent stem cells in a medium for inducing the differentiation of hematopoietic stem cells that comprises BMP4;
	2) a step of culturing the pluripotent stem cells by treating the pluripotent stem cells with VEGF and SCF; and
	3) a step of treating the pluripotent stem cells with TPO, IL-6, IL-3, and FIt3; and,
(B)	the hematopoietic cells produced by the method of claim 1 (claim 9).

	2.	Group II, claims 7, 8, 10, drawn to a method for inducing the differentiation of macrophages, comprising
	1) a step of culturing pluripotent stem cells in a medium for inducing the differentiation of hematopoietic stem cells that comprises BMP4;
	2) a step of culturing the pluripotent stem cells by treating the pluripotent stem cells with VEGF and SCF;

	4) a step of culturing the differentiated hematopoietic stem cells by adding the differentiated hematopoietic stem cells to a medium for inducing the differentiation of macrophages that comprises M-CSF;
	And the cells produced (claim 10).

III.	Group III, claim 12, drawn to a composition for inducing the differentiation of hematopoietic stem cells or macrophages derived from pluripotent stem cells, comprising one or more selected from the group consisting of bone morphogenetic protein 4 (BMP4), vascular endothelial growth factor (VEGP), stem cell factor (SCF), platelet growth factor (thrombopoietin, TPO), interleukin-6 (IL- 6), interleukin-3 (IL-3), CDDO methyl ester,  FMS-like tyrosine kinase (FMS-like tyrosine kinase 3, Flt3) and macrophage-colony stimulating factor (M-CSF) 
IV.	Group IV, claim 13, drawn to drawn to a composition for inducing the differentiation of hematopoietic stem cells or macrophages derived from pluripotent stem cells, comprising one or more selected from the group consisting of bone morphogenetic protein 4 (BMP4), vascular endothelial growth factor (VEGP), stem cell factor (SCF), platelet growth factor (thrombopoietin, TPO), interleukin-6 (IL- 6), interleukin-3 (IL-3), CDDO methyl ester,  FMS-like tyrosine kinase (FMS-like tyrosine kinase 3, Flt3) and macrophage-colony stimulating factor (M-CSF) 


Claim 11 link(s) inventions III and IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 11.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention even both groups require the technical feature of Group I, a method for inducing the differentiation of hematopoietic stem cells in a method comprising 
	1) a step of culturing pluripotent stem cells in a medium for inducing the differentiation of hematopoietic stem cells that comprises BMP4;
	2) a  step of culturing the pluripotent stem cells by treating the pluripotent stem cells with VEGF and SCF; and
3) a step of treating the pluripotent stem cells with TPO, IL-6, IL-3, and FIt3.

	Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rajesh et al (US 2010/0279403) (Rajesh).  The ‘403 document is the US PG publication of . 
	Rajesh discloses a method of culturing pluripotent stem cells in a series of media for producing hematopoietic stem cells (Abstract) comprising BMP-4, VEGF, SCF, TPO. IL-6, Flt-3 and IL-3 (figures 5, 9 11, for example).  Therefore, Rajesh discloses the claimed “method for inducing the differentiation of hematopoietic stem cells in a method comprising 
	1) a step of culturing pluripotent stem cells in a medium for inducing the differentiation of hematopoietic stem cells that comprises BMP4;
	2) a  step of culturing the pluripotent stem cells by treating the pluripotent stem cells with VEGF and SCF; and
3) a step of treating the pluripotent stem cells with TPO, IL-6, IL-3, and FIt3.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 	Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632